DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Suzuki et al. (US 2010/0163446, hereinafter ‘Suzuki’).
Bennet discloses a bag having a storage section, comprising: laminated bodies that include a sealant film positioned on an inner surface of the bag and at least one plastic film positioned on an outer surface side of the sealant film (para 0026); and a 
However, Suzuki teaches constructing film packaging material with a sealant layer comprising a propylene/ethylene block copolymer having a thickness of 100 µm (para 0026, 0027) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the film taught by Bennet with the sealant layer material and thickness taught by Suzuki, in order to maintain the strength of the container as taught by Suzuki (para 0027).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sealant layer out of a propylene/ethylene block copolymer as taught by Suzuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
.

Claims 3, 4, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Suzuki et al. (US 2010/0163446, hereinafter ‘Suzuki’) as applied to claim 1 above, and further in view of Menning et al. (US 2017/0239921).
Bennet as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific elongation percentages of the sealant film as claimed.
However, Menning teaches constructing film layers wherein the tensile elongation in the machine and transverse directions are similar to those claimed (para 0114).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film such that it has a tensile elongation of the sealant film in a machine direction of 800% or more and in a transverse direction of 1050% or more as taught by Menning, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that a product of the tensile elongation (%) of the sealant film in the machine direction and a thickness ( m) of the sealant film is 45,000 or more, and a product of the tensile elongation (%) of the sealant .


Claims 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Suzuki et al. (US 2010/0163446, hereinafter ‘Suzuki’) as applied to claims 1 and 5 above, and further in view of Hongou et al. (US 2020/0017276).
Bennet as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific steam releasing pressure or seal strength as claimed.
However, Hongou teaches similar packaging wherein the steam release part peels off when the pressure in the storage section is below 130 kPa (para 0068).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that wherein the steam release part peels off when the pressure in the storage section is below 130 kPa as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that the seal section has a seal strength of 40 N or more and 65 N or less at a width of 15 mm at 25°C, and the 0C as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Suzuki et al. (US 2010/0163446, hereinafter ‘Suzuki’) and Menning et al. (US 2017/0239921) as applied to claims 3 above, and further in view of Hongou et al. (US 2020/0017276).
Bennet as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific steam releasing pressure or seal strength as claimed.
However, Hongou teaches similar packaging wherein the steam release part peels off when the pressure in the storage section is below 130 kPa (para 0068).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that wherein the steam release part peels off when the pressure in the storage section is below 130 kPa as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that the seal section has a seal strength of 40 N or more and 65 N or less at a width of 15 mm at 25°C, and the seal section has a seal strength of 5 N or more and 15 N or less at a width of 15 mm at 0C as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
9.	Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that Menning does not teach a motivation to increase the tensile elongation in the transverse direction of 1,050% or more as required by claim 3. This argument has been considered, however is not persuasive in light of the general knowledge in the art including the ability to modify a feature of an invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is particularly true in light of the difference between the claimed invention and Menning’s teaching being only ~20% (Menning teaching 900% elongation versus 1,050% claimed). 
	Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” 82 USPQ2d at 1396.
In response to applicant's argument that Mennign and the instant application have different reasons for the claimed elongation ability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	For the reasons stated above, as well as those set forth in the rejection above, applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 22, 2021